Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Georgij et al. (SU1546019).
For claim 1, Georgij discloses a growing medium for plants (see at least Ex.1), comprising: a substrate having voids (see at least Ex.1 for substrate of basalt fiber and gravel, which have voids); and a magnetized magnetic particle dispersedly carried by the substrate (see at least Ex.1 for magnetic particles carried between layers of the substrate).  
For claim 10, Georgij discloses the growing medium which is used as a seedling-raising medium (see at least example 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgij as applied to claim 1 and 10 above, and further in view of Takahashi (JP 2001-1269051).
For claim 2, Georgij is silent about wherein a coercive force of the magnetic particle is 40 kA/m or higher.  
Takahashi teaches a coercive force of 3 to 5000 Oe (at least claim 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the magnetic particles of Georgij with a coercive force of 3 to 5000 Oe as taught by Takahashi in order to promote root growth that affect the health status of a plant. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coercive force of the particles of Georgij  as modified by Takahashi with a coercive force of the magnetic particle is 40 kA/m or higher depending on a size and/or type of a plant and/or growing condition in order to provide an ideal growing environment for growing healthy plant. 
For claim 3, Georgij is silent about wherein a coercive force of the magnetic particle is from 40 kA/m to 319 kA/m.  

For claim 4, Georgij is silent about wherein a coercive force of the magnetic particle is from 120 kA/m to 239 kA/m.  
Takahashi teaches a coercive force of 3 to 5000 Oe (at least claim 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the magnetic particles of Georgij with a coercive force of 3 to 5000 Oe as taught by Takahashi in order to promote root growth that affect the health status of a plant. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coercive force of the particles of Georgij  as modified by Takahashi with a coercive force of the magnetic particle is from 120 kA/m to 239 kA/m depending on a size and/or type of a plant and/or growing condition in order to provide an ideal growing environment for growing healthy plant. 
Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgij as applied to claim 1 and 10 above, and further in view of Sanada et al. (WO 2010/041452).
2/kg or higher.  
Sanada teaches an agriculture product suitable for the growth of plants comprising a saturation magnetization value of 10.9 emu/g (see example 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the magnetic particles of Georgij with saturation magnetization value of 10.9 emu/g as taught by Sanada in order to provide an ideal growing condition for the plants of desire. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the saturation magnetization of the particles of Georgij  as modified by Sanada with a saturation magnetization of the magnetic particle is 35 Am2/kg or higher depending on a size and/or type of a plant and/or growing condition in order to provide an ideal growing environment for growing healthy plant.
For claim 6, Georgij is silent about wherein a saturation magnetization of the magnetic particle is from 35 Am2/kg to 130 Am2/kg.  
Sanada teaches an agriculture product suitable for the growth of plants comprising a saturation magnetization value of 10.9 emu/g (see example 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the magnetic particles of Georgij with saturation magnetization value of 10.9 emu/g as taught by Sanada in order to provide an ideal growing condition for the plants of desire. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the saturation magnetization of the particles of Georgij  as modified by Sanada with a saturation magnetization of the 2/kg to 130 Am2/kg depending on a size and/or type of a plant and/or growing condition in order to provide an ideal growing environment for growing healthy plant.
For claim 7, Georgij is silent about wherein a saturation magnetization of the magnetic particle is from 40 Am2/kg to 80 Am2/kg.  
Sanada teaches an agriculture product suitable for the growth of plants comprising a saturation magnetization value of 10.9 emu/g (see example 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the magnetic particles of Georgij with saturation magnetization value of 10.9 emu/g as taught by Sanada in order to provide an ideal growing condition for the plants of desire. Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the saturation magnetization of the particles of Georgij  as modified by Sanada with a saturation magnetization of the magnetic particle is 40 Am2/kg to 80 Am2/kg depending on a size and/or type of a plant and/or growing condition in order to provide an ideal growing environment for growing healthy plant.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgij as applied to claim 1 and 10 above, and further in view of Ishizaka et al. (JP-2015/130797).
For claim 8, Georgij is silent about wherein a content rate of the magnetic particle is from 4% by mass to 60% by mass with respect to a total mass of the growing medium for plants.  
.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgij as applied to claim 1 and 10 above.
For claim 9, Georgij is silent about the growing medium which is used for hydroponic growing.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the medium of Georgij to be used for hydroponic growing depending on user’s preferences and/or the type of plants being grown in order to provide an ideal growing environment for growing healthy plant.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO9605002 discloses a process for treating an artificial soil by adding magnetic particles. WO2012001130 discloses growth substrate containing oxides. US3710510 discloses plant growth media comprises metal oxides.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854.  The examiner can normally be reached on Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH PHAM/Primary Examiner, Art Unit 3643